Case 2:19-mc-00083-CAS-E Document 34 Filed 12/03/19 Page 1 of 2 Page ID #:281




 1 BOIES SCHILLER FLEXNER LLP
   K. LUAN TRAN (SBN 193808)
 2 725 South Figueroa Street, 31st Floor
   Los Angeles, CA 90017
 3 Telephone: (213) 629-9040
   Facsimile: (213) 629-9022
 4 ltran@bsfllp.com

 5 MAXWELL V. PRITT (SBN 253155)
   44 Montgomery Street, 41st Floor
 6 San Francisco, CA 94104
   Telephone: (415) 293-6800
 7 Facsimile: (415) 293-6899
   mpritt@bsfllp.com
 8
   Attorneys for IRA KLEIMAN, as Personal
 9 Representative of the Estate of David Kleiman,
   and W&K INFO DEFENSE RESEARCH, LLC
10

11                               UNITED STATES DISTRICT COURT

12                           CENTRAL DISTRICT OF CALIFORNIA

13                                    WESTERN DIVISION

14

15 IN RE SUBPOENA TO JOSEPH                     Misc. Case No. 2:19-MC-00083-CAS-E
   VAUGHN PERLING
16                                              Underlying Litigation:
   IRA KLEIMAN, as the personal                 Case No. 9:18-cv-80176-BB
17 representative of the Estate of David        United States District Court
   Kleiman, and W&K Info Defense                Southern District of Florida
18 Research, LLC,

19                                              CERTIFICATE OF SERVICE
                   Plaintiffs,
20         v.
21 CRAIG WRIGHT,

22                 Defendant.
23

24

25

26

27

28

     CERTIFICATE OF SERVICE                                      Case No. 2:19-MC-00083-CAS-E
Case 2:19-mc-00083-CAS-E Document 34 Filed 12/03/19 Page 2 of 2 Page ID #:282




 1                                   CERTIFICATE OF SERVICE

 2          At the time of service I was over 18 years of age and not a party to this action. My
     business address is 44 Montgomery Street, 41st Floor, San Francisco, California 94104.
 3
     On December 3, 2019 at 10:20 a.m., I served the following document(s):
 4
                                CIVIL MINUTES – GENERAL
 5                       (PLAINTIFFS’ MOTION FOR SECOND ORDER
                        COMPELLING COMPLIANCE WITH SUBPOENA)
 6

 7 I served the above document(s) on the person(s) below, as follows:

 8                                           Robert C. Buschel
                                       BUSCHEL GIBBONS, P.A.
 9                                    One Financial Plaza, Suite 1300
                                        Fort Lauderdale, FL 33394
10                                    Email: Buschel@BGlaw-pa.com

11 The document(s) were served pursuant to F.R.Civ.P. 5(b) by the following means:

12      By electronic transmission. I served the document(s) by electronically mailing a true
         and correct copy through Boies Schiller Flexner LLP’s electronic mail system to the
13       e-mail address(es) listed above.

14        By overnight delivery. I enclosed the document(s) in an envelope or package provided
           by an overnight delivery carrier and addressed to the person(s) at the address(es) listed
15         above. I placed the envelope or package for collection and overnight delivery at an
           office or a regularly utilized drop box of the overnight delivery carrier.
16
        By United States mail. I enclosed the document(s) in a sealed envelope or package
17       addressed to the persons at the addresses listed above and:
                    deposited the sealed envelope with the United States Postal Service, with the
18                 postage fully prepaid.
19                  placed the envelope for collection and mailing, following our ordinary
                   business practices. I am readily familiar with this business's practice for
20                 collecting and processing correspondence for mailing. On the same day that
                   correspondence is placed for collection and mailing, it is deposited in the
21                 ordinary course of business with the United States Postal Service, in a sealed
                   envelope with postage fully prepaid.
22

23          I hereby certify that I am employed in the office of a member of the Bar of this Court at
   whose direction the service was made. I declare under penalty of perjury under the laws of the
24 United States of America that the foregoing information contained in the Certificate of Service
   is true and correct.
25

26 Date: December 3, 2019
                                                       By:
27                                                             Malika Amaru

28

                                                     -1-
     CERTIFICATE OF SERVICE                                             Case No. 2:19-MC-00083-CAS-E
